 Case 2:19-cv-00199 Document 128 Filed 12/29/20 Page 1 of 15 PageID #: 1627



                    UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF WEST VIRGINIA
                            AT CHARLESTON


BRENDA ANDERSON, Administratrix of the Estate
of Kimberly Anderson,

           Plaintiff,

v.                                      Civil Action No. 2:19-cv-00198

NATHANIEL BARKLEY, individually and in his
official capacity as a correctional officer of
the West Virginia Division of Corrections and
Rehabilitation;
THE WEST VIRGINIA DIVISION OF CORRECTIONS AND
REHABILITATION, an agency of the State of West
Virginia;
JAMES E. JAMISON, individually and in his
official capacity as a correctional officer of
The West Virginia Division of Corrections and
Rehabilitation;
DEVIN M. BROWN, individually and in his
official capacity as a correctional officer of
The West Virginia Division of Corrections and
Rehabilitation;
SGT. ROBERTA M. EVANS, individually and in her
official capacity as a correctional officer of
The West Virginia Division of Corrections and
Rehabilitation;
SGT. MARK A. GOODMAN, individually and in his
official capacity as a correctional officer of
The West Virginia Division of Corrections and
Rehabilitation;
ADMINISTRATOR DEBRA MINNIX, individually and
in her official capacity as administrator of
The West Virginia Division of Corrections and
Rehabilitation; and
JOHN DOE, unknown person or persons, individually
and in their official capacity as correctional
officers of the West Virginia Division of Corrections
and Rehabilitation,
 Case 2:19-cv-00199 Document 128 Filed 12/29/20 Page 2 of 15 PageID #: 1628



           Defendants.


KARA FALKNER,

           Plaintiff,

v.                                       Civil Action No. 2:19-cv-00199

NATHANIEL BARKLEY, individually and in his
official capacity as a correctional officer of
the West Virginia Division of Corrections and
Rehabilitation;
THE WEST VIRGINIA DIVISION OF CORRECTIONS AND
REHABILITATION, an agency of the State of West
Virginia;
JAMES E. JAMISON, individually and in his
official capacity as a correctional officer of
The West Virginia Division of Corrections and
Rehabilitation;
DEVIN M. BROWN, individually and in his
official capacity as a correctional officer of
The West Virginia Division of Corrections and
Rehabilitation;
SGT. ROBERTA M. EVANS, individually and in her
official capacity as a correctional officer of
The West Virginia Division of Corrections and
Rehabilitation;
SGT. MARK A. GOODMAN, individually and in his
official capacity as a correctional officer of
The West Virginia Division of Corrections and
Rehabilitation;
ADMINISTRATOR DEBRA MINNIX, individually and
in her official capacity as administrator of
The West Virginia Division of Corrections and
Rehabilitation; and
JOHN DOE, unknown person or persons, individually
and in their official capacity as correctional
officers of the West Virginia Division of Corrections
and Rehabilitation,

           Defendants.




                                     2
    Case 2:19-cv-00199 Document 128 Filed 12/29/20 Page 3 of 15 PageID #: 1629



                        MEMORANDUM OPINION AND ORDER


              Pending are defendant Nathanial Barkley’s motions for

summary judgment filed in the related above-styled cases on

April 6, 2020 (Anderson v. Barkley, No. 2:19-cv-00198, ECF No.

102; Falkner v. Barkley, No. 2:19-cv-00199, ECF No. 93).


                                I.    Background


              The original plaintiffs, Kimberly Anderson 1 and Kara

Falkner, initiated separate civil actions against the West

Virginia Division of Corrections and Rehabilitation (“WVDCR”),

Barkley, in his individual capacity and official capacity as a

WVDCR correctional officer, and other named and unnamed WVDCR

officials, individually and in their official capacities.               See

Anderson, ECF No. 1; id., ECF No. 47 (Anderson Amended

Complaint, hereinafter, “AAC”); Falkner, ECF No. 1 at 2; id.,

ECF No. 53 (Falkner Amended Complaint, hereinafter, “FAC”).


              With respect to Barkley, the plaintiffs’ operative

amended complaints allege the following.            Anderson and Falkner

were female inmates residing at Tygart Valley Regional Jail in

Randolph County, West Virginia.          See AAC ¶ 2; FAC ¶ 2.       Barkley,


1 Brenda Anderson, the administratrix of the estate of the
original plaintiff, Kimberly Anderson, was substituted as the
plaintiff in No. 2:19-cv-00198 following Kimberly’s death. See
Anderson, ECF No. 122.


                                        3
 Case 2:19-cv-00199 Document 128 Filed 12/29/20 Page 4 of 15 PageID #: 1630



a correctional officer at Tygart Valley, “acted inappropriately

with the female inmates at [Tygart Valley], including committing

sexual assault, sexual harassment, sexual abuse, sexual

exploitation, and other illegal, threatening, or oppressive

behavior.”    AAC ¶ 19; FAC ¶ 19.     Together, Anderson and Falkner

allege that Barkley “sexually assaulted [them], sexually

harassed [them], sexually abused [them], threatened [them] and

oppressed [them] under threat of retaliation” on several

occasions.    AAC ¶ 25; FAC ¶ 25; see AAC ¶¶ 26–27.


             First, on March 27, 2017, when Anderson was alone in

her cell while other inmates were receiving medication, Barkley

“pulled down [her] pants and commented ‘nice ass.’”           AAC ¶ 26.

Second, on March 28, 2017, Barkley entered Anderson’s cell,

requested that Anderson enter the cell with him under the

pretext of inspecting a leaky toilet, “then grabbed Anderson,

threw her up against the cell wall[,] and sexually assaulted

her, by putting his hands down her pants and inserting his

finger into her vagina.”      Id. ¶ 27.    Third, on April 1, 2017,

while in the booking area, Barkley ordered Anderson and Falkner

into a laundry storage room, where he “cornered [Anderson] and

placed her hand on his crotch area on the outside of his pants,”

“ordered [Anderson] and [Falkner] to kiss and perform sexual

acts on each other,” and “put his hand down [Anderson]’s pants




                                     4
 Case 2:19-cv-00199 Document 128 Filed 12/29/20 Page 5 of 15 PageID #: 1631



and inserted his finger into her vagina.”         Id. ¶¶ 28-30; see FAC

¶¶ 26, 28.


             Based on these allegations, the amended complaints

assert claims against Barkley, in relevant part, as follows.             In

Count I, the plaintiffs assert that Barkley’s actions amounted

to cruel and unusual punishment prohibited by the Eighth

Amendment of the United States Constitution and the West

Virginia Constitution and deprived them of their “liberty

interests, bodily integrity, right to equal protection of law

and right to due process, and right to be protected from

discrimination.”    AAC ¶¶ 53-54; accord FAC ¶¶ 50–51.         In Count

II, the plaintiffs assert that Barkley’s conduct was “atrocious,

intolerable, and so extreme and outrageous as to exceed the

bounds of decency and so outrageous as to offend community

notions of acceptable behavior” and “so severe that no

reasonable person could be expected to endure [it],” causing

them to “suffer severe emotional distress, giving rise to a

claim of compensatory . . . and punitive damages against [him].”

AAC ¶¶ 57–59; accord FAC ¶¶ 54–56.        And in Count III, the

plaintiffs assert causes of action for the “[t]ort[s] of civil

battery,” “civil assault,” and “intentional infliction of




                                     5
    Case 2:19-cv-00199 Document 128 Filed 12/29/20 Page 6 of 15 PageID #: 1632



emotional distress/outrage.”          AAC ¶ 61; accord FAC ¶ 58. 2      Both

complaints seek monetary damages.           AAC at 15; FAC at 14.

              Following the close of discovery, Barkley filed the

current motions for summary judgment.           See Anderson, ECF No. 36;

id., ECF No. 102; Falkner, ECF No. 71; id., ECF No. 93.               The

motions have been fully briefed and are ready for disposition.


                             II.   Legal Standard


              Summary judgment is appropriate “if the movant shows

that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”              Fed. R.

Civ. P. 56(a).       A fact is “material” if it “might affect the

outcome of the suit under the governing law.”             Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).              A dispute is

“genuine” if “the evidence is such that a reasonable jury could

return a verdict for the nonmoving party.”            Id.    In deciding a

motion for summary judgment, the court must view the evidence

and all reasonable inferences drawn therefrom in a light most




2 In Count IV, the plaintiffs assert claims of civil conspiracy
against all the defendants except WVDCR. See AAC ¶¶ 62–64; FAC
¶¶ 59–61. In Count V, the plaintiffs assert claims of
deliberate indifference against all the defendants except
Barkley. See AAC ¶¶ 65-71; FAC ¶¶ 62–68.



                                        6
 Case 2:19-cv-00199 Document 128 Filed 12/29/20 Page 7 of 15 PageID #: 1633



favorable to the non-moving party.        See Tolan v. Cotton, 572

U.S. 650, 651, 657 (2014) (per curiam).


                             III. Discussion


             Barkley seeks summary judgment on Count I of both the

plaintiffs’ complaints to the extent they assert a cause of

action for violating the West Virginia Constitution.           He also

seeks summary judgment on Counts II and III of both complaints

to the extent they assert a cause of action for intentional

infliction of emotional distress (“IIED”) or outrage.

Additionally, he seeks summary judgment on Anderson’s claims

related to the March 27, 2017 incident she describes in her

complaint.    The court addresses each of these issues in turn.


A.   Violation of the West Virginia Constitution


             Barkley argues that Count I of the plaintiffs’

complaints must be dismissed to the extent it asserts a cause of

action under the West Virginia Constitution, because West

Virginia does not recognize a private cause of action for money

damages for a violation of Article III, Section 5, under which

the claim is presumably brought.


             After summary-judgment briefing had completed, the

West Virginia Supreme Court of Appeals held, in Fields v.


                                     7
    Case 2:19-cv-00199 Document 128 Filed 12/29/20 Page 8 of 15 PageID #: 1634



Mellinger, ___ S.E.2d ___, 2020 WL 7223533 (W. Va. Nov. 18,

2020), that “West Virginia does not recognize a private right of

action for monetary damages for a violation of Article III,

Section 6 of the West Virginia Constitution.”             Syl. pt. 3,

Fields, 2020 WL 7223533, at *1.          Although Fields addressed

Section 6, rather than Section 5, of Article III, several facets

of the decision strongly suggest that its analysis applies with

equal force to Section 5.


              Subsequently, all parties in both cases filed

stipulations dismissing the claims for violation of the West

Virginia Constitution on the grounds that, following the

decision in Fields, they are no longer viable.             See Anderson,

ECF No. 135; Falkner, ECF No. 120.           The court thus concludes

that Barkley is entitled to summary judgment on Count I of the

plaintiffs’ complaints to the extent it asserts a cause of

action under the West Virginia Constitution. 3



3 The parties’ stipulations purport to dismiss claims for
violation of the West Virginia Constitution. The vehicles for
effecting voluntarily dismissals are found in Fed. R. Civ. P.
41(a) and Fed. R. Civ. P. 15(a). See Skinner v. First Am. Bank
of Va., 64 F.3d 659, 1995 WL 507264 (4th Cir. Aug. 28, 1995)
(unpublished table decision). Although, in these circumstances,
Rule 41(a) does not permit the dismissal of less than all the
claims against a defendant without a court order, see 8 Moore’s
Federal Practice § 41.21 (2020), it is not clear whether such a
dismissal may be effected under Rule 15(a). Accordingly, the
court concludes that it is appropriate to dismiss the claims in
this memorandum opinion and order.



                                        8
 Case 2:19-cv-00199 Document 128 Filed 12/29/20 Page 9 of 15 PageID #: 1635



B.   Intentional Infliction of Emotional Distress


             Next, Barkley argues that he is entitled to summary

judgment on the plaintiffs’ IIED claims in Counts II and III of

their complaints.    He notes that Count III expressly asserts a

cause of action for IIED along with two other intentional torts

– assault and battery – and that Count II states the elements of

an IIED claim and asserts that his alleged actions satisfies

those elements.    Compare Syl. pt. 3, Travis v. Alcon Labs.,

Inc., 504 S.E.2d 419, 421 (W. Va. 1998) (listing elements of

IIED claim), with AAC ¶¶ 57–59 (repeating IIED elements), and

FAC ¶¶ 54-56.    He argues that both IIED claims must be dismissed

as a matter of law because they are duplicative of the

plaintiffs’ assault and battery claims as, under West Virginia

law, emotional damages are recoverable under assault and battery

claims.   The court agrees.


             The Supreme Court of Appeals has held that West

Virginia “law does not permit a double satisfaction for a single

injury . . . simply because [the plaintiff] has two legal

theories.”    Syl. pt. 7, Harless v. First Nat’l Bank, 289 S.E.2d

692, 694 (W. Va. 1982).      It has further held that, “[b]ecause an

action for assault and battery allows for recovery of damages

due to resulting emotional distress, a claim for [IIED] is

duplic[ative] of a claim for assault and battery, where both


                                     9
 Case 2:19-cv-00199 Document 128 Filed 12/29/20 Page 10 of 15 PageID #: 1636



claims arise from the same event.”        Syl. pt. 4, Criss v. Criss,

356 S.E.2d 620, 620 (W. Va. 1987).        Based on these holdings,

this court has consistently dismissed IIED claims brought by

plaintiffs who also bring assault and battery claims arising

from the same underlying events at the motion-to-dismiss and

summary-judgment stages.      See e.g., Lilly v. Crum, No. 2:19-cv-

00189, 2020 WL 1879469, at *6 (S.D.W. Va. Apr. 15, 2020);

Pearson v. Thompson, No. 2:19-cv-00321, (S.D.W. Va. Aug. 29,

2019).


             The plaintiffs do not dispute that Counts II and III

assert claims for intentional (rather than negligent) infliction

of emotional distress against Barkley or that the events from

which those claims arise also give rise to their complaints’

claims for assault and battery.        They argue only that they have

adequately pled and provided evidence for their IIED claims and

that they should be permitted to pursue alternative theories of

liability.    However, under West Virginia law and the decisions

of this court, they are not permitted to do so.           See Pearson,

2019 WL 4145613, at *2 (“[T]he Supreme Court of Appeals of West

Virginia’s decisions in Harless and Criss and the application of

the legal principles established in those cases by that Court

and this District demonstrate that a plaintiff may not plead




                                     10
 Case 2:19-cv-00199 Document 128 Filed 12/29/20 Page 11 of 15 PageID #: 1637



claims that give rise to duplicative damages even at the motion

to dismiss stage.”).


            Accordingly, Barkley is entitled to summary judgment

on Count II of the plaintiffs’ complaints and on Count III to

the extent Count III asserts an IIED claim.


C.   Claims Related to the March 27, 2017 Incident


            Lastly, Barkley argues that he is entitled to summary

judgment on Anderson’s claims relating to the March 27, 2017

incident described in her complaint.         Although her complaint’s

allegations are thin, Anderson provided a more thorough account

of the incident in her deposition testimony.          She testified

that, while she was in her cell, Barkley, standing either

outside the cell or in its doorway, asked her to “flash” him.

ECF No. 102-1 at 2.     Anderson refused, and, when she was either

“waiting to go out” or “on [her] way out [of] the cell,”

Barkley, who was by then standing in the cell’s doorway with his

right arm inside the cell said, “[s]how me your ass,” grabbed

the back part of Anderson’s pants and underwear with his right

hand and pulled them down, exposing her buttocks, and commented

“nice ass.”    Id. at 2-3.    Anderson’s pants and underwear were

down for “maybe a second or two” before she pulled them back up.

Id. at 3.



                                     11
 Case 2:19-cv-00199 Document 128 Filed 12/29/20 Page 12 of 15 PageID #: 1638



           Citing Scott v. Harris, 550 U.S. 372 (2007), Barkley

argues he is entitled to summary judgment on claims relating to

the March 27, 2017 incident because video footage of the

incident that he has provided, see ECF No. 102-2, “clearly

contradicts [Anderson]’s claim that [he] pulled her pants and

underwear down exposing her bare buttocks,” ECF No. 103 at 8.


           As Barkley acknowledges, courts “are required to view

the facts and draw reasonable inferences in the light most

favorable to the party opposing the summary judgment motion,” in

this case, the plaintiff.      Scott, 550 U.S. at 378 (internal

quotation marks and brackets omitted).         However, “when

documentary evidence,” such as video footage, “‘blatantly

contradicts’ a plaintiff’s account ‘so that no reasonable jury

could believe it,’ a court should not credit the plaintiff’s

version on summary judgment.”       Witt v. W. Va. State Police,

Troop 2, 633 F.3d 272, 276–77 (4th Cir. 2011) (brackets omitted)

(quoting Scott, 550 U.S. at 380).         Nonetheless, “Scott does not

hold that courts should reject a plaintiff’s account on summary

judgment whenever documentary evidence, such as a video,

[merely] offers some support for a [defendant]’s version of

events.”   Id. at 276 (emphasis in original).


           Here, the court is obligated to view the evidence in

the light most favorable to Anderson, meaning that the court



                                     12
 Case 2:19-cv-00199 Document 128 Filed 12/29/20 Page 13 of 15 PageID #: 1639



must credit her testimony that Barkley demanded that she expose

herself to him and, after she refused, pulled down her pants and

underwear.    If so credited, genuine disputes as to material

facts regarding the March 27, 2017 incident would remain, and

summary judgment on claims involving the incident would be

improper.    The ruling in Scott would upend this result only if

the video footage offered by Barkley “blatantly contradicts

[Anderson]’s account so that no reasonable jury could believe

it.”   Witt, 633 F.3d at 276–77 (internal quotation marks

omitted).


             The video footage does not clearly or blatantly

contradict Anderson’s account.       The video footage is without

sound, so it does not clearly or blatantly contradict Anderson’s

account of what Barkley said to her.         It shows Anderson enter

her cell and then remain out of the camera’s view, while Barkley

stands just outside the cell or in its doorway, for a total of

approximately 22 seconds.      For the last 14 seconds of this

period, Barkley’s right arm, which is mostly obscured from the

camera’s view by a wall and Barkley’s torso, is inside

Anderson’s cell and appears to make several up-an-down motions.

The footage thus is entirely consistent with, and certainly does

not blatantly contradict, Anderson’s version of the events.




                                     13
 Case 2:19-cv-00199 Document 128 Filed 12/29/20 Page 14 of 15 PageID #: 1640



Accordingly, Barkley is not entitled to summary judgment on any

claim or portion thereof based on the video footage he provides.


                             IV.   Conclusion


           For the foregoing reasons, it is ORDERED that:


           1.    Barkley’s motion for summary judgment in Falkner

                 (ECF No. 93) be, and hereby it is, granted;


           2.    Barkley’s motion for summary judgment in Anderson

                 (ECF No. 102) be, and hereby it is, granted to

                 the extent Barkley seeks summary judgment on

                 Anderson’s claim for violation of Article III,

                 Section 5 of the West Virginia Constitution in

                 Count I and her claim for intentional infliction

                 of emotional distress in Counts II and III and

                 denied in all other respects;


           3.    Count I of both the amended complaints in

                 Anderson and Barkley be, and hereby it is,

                 dismissed to the extent it asserts a private

                 cause of action under the Article III, Section 5

                 of the West Virginia Constitution; and


           4.    Count II and Count III, to the extent they assert

                 a cause of action for intentional infliction of


                                     14
 Case 2:19-cv-00199 Document 128 Filed 12/29/20 Page 15 of 15 PageID #: 1641



                 emotional distress, of both the amended

                 complaints in Anderson and Falkner be, and hereby

                 they are, dismissed as to Defendant Barkley.


           The Clerk is directed to transmit copies of this

memorandum opinion and order to all counsel of record and any

unrepresented parties.


                                          ENTER: December 29, 2020




                                     15
